EXHIBIT News NextWave to Sell Remaining Interest in PacketVideo Corporation to NTT DOCOMO SAN DIEGO – August 1, 2010 – NextWave Wireless Inc. (OTCQB: WAVE - News) (the “Company”) today announced that it has reached an agreement with NTT DOCOMO, INC. (“DOCOMO”) to sell the remaining 65 percent equity interest in PacketVideo Corporation (“PacketVideo”) held by the Company toDOCOMO for US$111.6 million. DOCOMO acquired a 35-percent stake in PacketVideo from the Company in July 2009 to jointly develop technologies for mobile applications.
